Title: To Thomas Jefferson from Thomas Terry, 8 September 1807
From: Terry, Thomas
To: Jefferson, Thomas


                        
                            Dear, Ser
                            
                            September the 8 1807
                        
                        My Best Wishes to you that you may Live to portect the Libertys of the United States of Columbia to Crown the
                            Great Good You have Don this Contrey the Unity you have Gayend With the Indian tribes to the Stoping of Sheding of blod
                            Cosing the Whole Land to Regoise in peace and frindship if ritely Considred is one of the Greatest Blesings and Good that
                            ever Was Don by ayne one Man In this World and the Giting of Luisina Without fiting for a trifel if rittly Considred is
                            and Will Be agreat Gud to this Nation for ages to Com and Such a Change Since you toke the Goverment there has Bin hard
                            nothing but peas and Gud other threw the States But Burr and it has
                            Been Stopt to your Onner and Onner of the States the Land has increst in Welth to a Wonder Since I Came Sixteen years
                            Since from yorkshir in England Tho I Could Live their Without Labour Better than hear I think I Couldnot Besatefied to
                            Live onder that Goverment if they Would give mee Six thousand pound ayear if I had to rule thie Land Should have Been
                            Straving to revenge the many Insults for years past But Feel thankful that there is Wiser men hear than in Europe
                            Charlston Gazette Witness the Leed I did not Like the Conduckt of the Chesapeake if they had taken a Columbean it Should
                            have Bee Slain I Liked Capton on the Westindia Stacion English Ship Came along Side hold had all is men porteions
                                incerd the flag Was their por Gave the English three Chears they
                            fled I think acording to the Law of Nations no Need of Porteions Ships as Well as Land is States Property if a thousand
                            English Land Our Shour to Day they have no rite to take them of in Europe When a Man hase Don a Crime if he Can Git over
                            the Line hee is Safe
                        the Counterband Law is nither rite nor Just it had Better for the World if Gorge the third Been Taken of
                            Fifty years ago for it apers to Mee he has Been the Cose of Sheding More Blod than ever man Before him all Nations Ought
                            to Join Boneypate to Stop that Tyranikel Goverment the Comen people Never Was aganst this Land But Grone Onder thir One
                            Govermant & Wee are not thenkful as Wee ought to Bee it is the Desire of Every Wise and Good Citysan you Would
                            Contine to Protect our Libertys My Prayer to the Lord that you may fite the Good Fite of Faith that you may receve the
                            Crown of all your Labours
                        T yours
                        
                            Thos Terry.
                            
                            Ride Shole Grenville Dis
                            S Corlina
                        
                        
                            I Would pray you pardon the fredom I have taken for I am unworthy your notish
                        
                    